—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Rockland County (Garvey, J.), dated May 7, 1996, as, after a hearing, granted the application of the petitioner father to transfer custody of the parties’ children from her to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The court weighed the appropriate factors and, thereupon, transferred custody of the children to the petitioner father. The record clearly supports the court’s determination that a transfer of custody to the father was in the best interests of the children (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of McDevitt v Salamone, 245 AD2d 456). O’Brien, J. P., Pizzuto, Joy and Florio, JJ., concur.